     Case: 1:18-cv-01532 Document #: 46 Filed: 06/08/20 Page 1 of 1 PageID #:823

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Neal Preston
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−01532
                                                           Honorable Sara L. Ellis
Midland Credit Management, Inc.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 8, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: The Court denies Plaintiff's
motion to strike Defendant's motion to reassign case [43]. The Court grants Defendant's
motion to reassign cases as related [36]. The Court orders the Clerk to reassign Case Nos.
18−cv−2017, 18−cv−5234, 19−cv−5435, 19−cv−5436, 19−cv−5437, 19−cv−5855,
19−cv−6210, 19−cv−7188, 19− cv−8077, 20−cv−878, and 20−cv−1354 to this Court. The
Court grants Plaintiff's motion for referral of pending FDCPA cases to the assigned
magistrate judge for the limited purpose of holding a settlement conference [40]. The
Court refers this case and all related cases to the assigned magistrate judge to hold a
settlement conference. The Court sets a status hearing for 9/2/2020 at 9:30 a.m. to report
on the status of settlement. Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
